DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 01/26/2022.  These drawings are accepted.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered and are persuasive in part.
Applicant argues that claimed “head swing mechanism,” which has been interpreted as invoking 35 U.S.C. 112(f) and rejected under 35 U.S.C. 112(a) and 112(b), has explicit description on Page 4, Lines 16-25 of the originally filed Specification, and further states the sited section provides “at least one particular embodiment of an example of a specific hardware configuration of the "head swing mechanism.”
	The Examiner disagrees and notes that the Specification section cited by Applicant only provides a functional description of what claimed “head swing mechanism” does.  Thus, with respect to the claim limitation “head swing mechanism,” the Examiner maintains that Applicant has not fulfilled the requirement stipulated in 35 U.S.C. 112(a), which states “[t]he specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.”

The Examiner further notes that Applicant has not addressed, either in argument or amendment, the 35 U.S.C. 112(b) rejection pertaining to the singular reference of “tow guide.”  Thus, the statutory rejection of Claims 1-3 is maintained with regard to this aspect.
Regarding Applicant’s arguments pertaining to the 35 U.S.C. §102(a)(1) rejection, the Examiner notes that Applicant has wrongly referred to the claims for which arguments are based as “amended.”  The claims cited in Applicant’s arguments are identical to the originally filed claims (01/29/2021), and Applicant has not filed any amended claims in the response filed 01/26/2022.
Applicant argues that Claus does not disclose the plurality of guides are provided corresponding to each of the fiber bundles, that Claus does not at all disclose how the guides are provided, and further argues that it cannot be clearly understood from Claus' disclosure as to whether such term defines if “a guide common to each of the fiber bundle being provided in plural along with the path of the fiber bundle", or instead, "a plurality of guides are provided corresponding to each of the fiber bundle.” 
The Examiner responds that Claus clearly states, “guides for purposes of introducing the fibre tapes 2 from the creel into the laying head 8” (Page 8).  The Examiner also notes that the term “corresponding” is defined as “related to or connected with something” (OneLook online dictionary).  Thus, Claus clearly discloses a “plurality of guides,” a “plurality of fiber bundles,” and that the guides “correspond” to the fiber bundles.  The Examiner further notes that Applicant has not claimed how the 
Applicant argues that Claus' guide does not correspond to the tow guide as particularly recited by claim 1, and further states that it is clearly understood that the tow guide is a member provided separate from the placement head. 
The Examiner responds that Claim 1 does not recite the tow guides are separate from the placement head, and further notes that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Applicant argues that Claus’ structures 8 and 22 (cited as disclosing claimed “guide mechanism”) do not include a position changing mechanism and a support member, as claimed in Claim 1.
The Examiner responds that the current Office Action has been amended to better map the disclosure of Claus with Applicant’s claimed invention.  The Examiner further notes that this is a correction of an inadvertent error, is not a new grounds of rejection, and is in accordance with MPEP 1207.03(a)(II).
Applicant argues that interpretation of Claus’ 16 and 30 as disclosing claimed “position changing mechanism,” and that interpretation of 16 as disclosing claimed “support member” is incorrect, and further argues that the combination of the laying head mounting 16 and a rotary plate 30 of Claus is a configuration which operates the laying head 8, and is not a configuration which operates any other member than the laying head 8.
The Examiner disagrees.  Given that Claus has clearly stated that placement head 8 contains guides for the fiber bundles, and given that Claus discloses the placement head rotationally mounted to and supported by 16 and 30, the Examiner maintains that Claus’s 16 accurately discloses “a support member for supporting the tow guide,” and that Claus’ 16 and 30 accurately discloses “a position changing member.”  Furthermore, one of ordinary skill in the art would clearly see that when Claus’ 16 and 30 change the position of 8, 16 and 30 also change the section of 8 which receives 2, and that the tow guides, which are a part of 8, would also change position.
Applicant argues that, since the corresponding feature of the tow guide does not exist at all in the automated fiber bundle placement apparatus of Claus, it is already necessarily concluded that Claus also does not include any configuration which changes the position of such tow guide.
The Examiner disagrees and notes that Claus clearly discloses “a plurality of tow guides” on Page 8, Lines 18-21.  The Examiner further notes that Claus clearly discloses the tow guides are within 8, and clearly discloses changing position of 8 (Pg. 10 and Fig. 1), thus it is understood that the plurality of tow guides change position with 8.
Applicant argues that the guide of Claus is a configuration that is completely different to the tow guide as recited by claim 1, and is a configuration different from the tow guide (support member) and the placement head. 
The Examiner responds that Applicant has not provided any specific example of how the structures cited in Claus’ do not disclose the claimed “tow guides,” “support member,” and “placement head.”  
Applicant argues that Claus’ structure 16 and 30, cited as disclosing claimed “position changing mechanism,” does not displace the tow guide in response to the change in position of the introduction section, as claimed.
The Examiner agrees and the 35 U.S.C. 102(a)(1) rejection based on Claus has been rescinded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “supply device,” “head swing mechanism,” “position changing mechanism,” “support member,” “displacement mechanism,” and “longitudinal oscillation mechanism.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim limitation “head swing mechanism” is not defined by sufficient structure within the disclosed Specification or Drawings to perform the claimed function.  Consequently, it is unclear that Applicant was in possession of the invention as claimed at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “head swing mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1. The limitation “a support member…which displaces the tow guide” is indefinite since it is referencing a single tow guide, but Applicant has established antecedent basis for a plurality of tow guides.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652